DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 13, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2020/0380236).
In regard to claim 1, He et al. teach an apparatus for touch sensing, the apparatus comprising: a light-emitting layer covered by a transparent layer and configured to illuminate a surface touching the transparent layer and to allow transmission of reflected light rays from the surface to underlying layers including (fig. 15): an optical coupling layer configured to bend the reflected light rays to create oblique light rays (element 5051); a collimator layer including a plurality of apertures and configured to collimate received light rays (element 5017); and a pixelated image sensor configured to sense collimated oblique light rays (element 5021).
In regard to claim 2, He et al. teach wherein the optical coupling layer comprises an optical layer made of a grating including a periodic structure of Fresnel prisms (fig. 15B).
In regard to claim 9, He et al. teach wherein the light-emitting layer is configured to generate a uniform flood illumination, and wherein the light-emitting layer comprises an organic light- emitting diode (OLED) display (paragraph 65).
In regard to claims 10 and 19, He et al. teach wherein the light-emitting layer comprises a non-uniform illumination source configurable to generate different spatial patterns for different scans of the surface touching the transparent layer (paragraph 66, a few OLEDs are turned on until a touch is detected).

In regard to claim 14, He et al. teach a communication device comprising: a processor (element 186); and an angle-focused touch-sensing apparatus comprising: a light-emitting layer covered by a transparent layer and configured to illuminate a surface touching the transparent layer and to allow transmission of a reflected light from the surface to underlying layers including (fig. 2C): a grating layer configured to bend the reflected light to create oblique light (element 5051); a collimator layer including a plurality of apertures and configured to spatially process received light (element 5017); and a pixelated image sensor configured to sense the spatially processed light (element 5021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. in view of Jung et al. (US 2019/0034690).
He et al. teach all the elements of claim 3 except a polarizer including a linear polarizer and one or more circular polarizers.
Jung et al. teach a polarizer including a linear polarizer (element 431) and one or more circular polarizers (element 421).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of He et al. with the polarizers of Jung et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of He et al. with the polarizers of Jung et al. because they would provide for more clearly distinguished ridges and valleys (paragraph 96).

Jung et al. teach wherein the underlying layers further comprises a polarizer including a linear polarizer and one or more circular polarizers (elements 421 and 431).
	Claims 4, 5, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al.
	In regard to claims 4 and 16, He et al. teach all the elements of claim 4 except wherein the oblique light rays are bent at an angle of about 42o with respect to a normal to a plane of the optical coupling layer (fig. 16 and paragraph 132 clearly shows a tilted angle of the optical coupling layer. He et al. teach the angle being somewhere between 0 and 90 but does not specifically teach 42).
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of He et al. with the 42o tilt. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of He et al. with the 42o tilt because He et al. teach a tilt but does not teach a specific tilt. There are only a finite number of predictable solutions for the tilt angle. The specific angle would be achieved through routine experimentation and optimization based upon a desired design criteria.
	In regard to claim 5, He et al. teach all the elements of claim 5 except wherein the collimator layer comprises a tilted collimator with aperture walls at nearly 42o with respect to the normal to the plane of the optical coupling layer.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of He et al. with the 42o tilt. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of He et al. with the 42o tilt because He et al. teach a tilt but does not teach a specific tilt. There are only a finite number of predictable solutions for the tilt angle. The specific angle would be achieved through routine experimentation and optimization based upon a desired design criteria.
In regard to claim 11, He et al. teach all the elements of claim 11 except wherein the collimator layer comprises one of a micro-aperture plate or a fiber-optics plate (paragraph 91) but does not teach wherein the collimator layer is configured to provide a narrow field-of-view (FOV) within a range of about 0 to +/- 100 (He et al. teach a transmitting light along or near to the axis but does not mention a specific number).
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of He et al. with the FOV of claim 11. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of He et al. with the FOV of claim 11 because He et al. teach a FOV but does not teach a specific FOV. There are only a finite number of predictable solutions for the tilt angle. The FOV would be achieved through routine experimentation and optimization based upon a desired design criteria.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. in view of Xu et al. (US 2019/0067385).
In regard to claim 12, He et al. teach all the elements of claim 12 except wherein the pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager.
Xu et al. teach wherein the pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager (fig. 2 and paragraph 8).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of He et al. with the sensor of Xu et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of He et al. with the sensor of Xu et al. because the organic photodiode of Xu et al. would work equally well in the apparatus of He et al. as it does in the apparatus of Xu et al. and would provide predictable results.
Allowable Subject Matter
Claim 20 is allowed.
Claims 6-8, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the optical bending layer in combination with the claim’s other features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623